Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The closest prior art, Hakvoort et al. (Patent No. 6,098,019) teaches a method of determining electric resistivity of an earth formation surrounding a wellbore filled with a wellbore fluid, is provided, which method comprises: operating a resistivity logging tool in the wellbore so as to provide a plurality of resistivity logs (FLG1, . . . , n) of the earth formation for different radial intervals (1, . . . , n) relative to the wellbore; for each radial interval (k), selecting a modelled resistivity profile (Rmodk); inputting the modelled resistivity profiles (Rmod1, . . . , n) to a logging tool simulator so as to provide for each radial interval (k) a modelled resistivity log (MLGk) having a depth of investigation corresponding to the radial interval (k); for each radial interval (k) updating the modelled resistivity profile (Rmodk) in dependence of an observed deviation of the resistivity log (FLGk) from the modelled resistivity log (MLGk); and repeating the steps until for each radial interval (k) the difference between the resistivity log (FLGk) and the corresponding modelled resistivity log (MLG) is below a selected threshold value, but fails to anticipate or render obvious a method for generating a wellbore resistivity map, the method including the steps of: performing an inversion on each of the plurality of measurement sets to generate a corresponding plurality of formation profiles; applying a first filter to each of the formation profiles to generate a first profile cluster; applying a second filter to each of the formation profiles to generate a second profile cluster; and selecting a representative cluster from among the first profile cluster and the second profile cluster for use in generating a wellbore resistivity map, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 8, The closest prior art, Hakvoort et al. (Patent No. 6,098,019) teaches a method of determining electric resistivity of an earth formation surrounding a wellbore filled with a wellbore fluid, is provided, which method comprises: operating a resistivity logging tool in the wellbore so as to provide a plurality of resistivity logs (FLG1, . . . , n) of the earth formation for different radial intervals (1, . . . , n) relative to the wellbore; for each radial interval (k), selecting a modelled resistivity profile (Rmodk); inputting the modelled resistivity profiles (Rmod1, . . . , n) to a logging tool simulator so as to provide for each radial interval (k) a modelled resistivity log (MLGk) having a depth of investigation corresponding to the radial interval (k); for each radial interval (k) updating the modelled resistivity profile (Rmodk) in dependence of an observed deviation of the resistivity log (FLGk) from the modelled resistivity log (MLGk); and repeating the steps until for each radial interval (k) the difference between the resistivity log (FLGk) and the corresponding modelled resistivity log (MLG) is below a selected threshold value, but fails to anticipate or render obvious a system for generating a wellbore resistivity map, the system comprising: one or more processors; and a non-transitory memory coupled to the one or more processors, wherein the memory comprises instruction configured to cause the processors to perform operations for: performing an inversion on each of the plurality of measurement sets to generate a corresponding plurality of formation profiles; applying a first filter to each of the formation profiles to generate a first profile cluster; applying a second filter to each of the formation profiles to generate a second profile cluster; and selecting a representative cluster from among the first profile cluster and the second profile cluster for use in generating a wellbore resistivity map, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 15, The closest prior art, Hakvoort et al. (Patent No. 6,098,019) teaches a method of determining electric resistivity of an earth formation surrounding a wellbore filled with a wellbore fluid, is provided, which method comprises: operating a resistivity logging tool in the wellbore so as to provide a plurality of resistivity logs (FLG1, . . . , n) of the earth formation for different radial intervals (1, . . . , n) relative to the wellbore; for each radial interval (k), selecting a modelled resistivity profile (Rmodk); inputting the modelled resistivity profiles (Rmod1, . . . , n) to a logging tool simulator so as to provide for each radial interval (k) a modelled resistivity log (MLGk) having a depth of investigation corresponding to the radial interval (k); for each radial interval (k) updating the modelled resistivity profile (Rmodk) in dependence of an observed deviation of the resistivity log (FLGk) from the modelled resistivity log (MLGk); and repeating the steps until for each radial interval (k) the difference between the resistivity log (FLGk) and the corresponding modelled resistivity log (MLG) is below a selected threshold value, but fails to anticipate or render obvious a tangible, non-transitory, computer-readable media having instructions encoded thereon, the instructions, when executed by a processor, are operable to perform operations for: performing an inversion on each of the plurality of measurement sets to generate a corresponding plurality of formation profiles; applying a first filter to each of the formation profiles to generate a first profile cluster; applying a second filter to each of the formation profiles to generate a second profile cluster; and selecting a representative cluster from among the first profile cluster and the second profile cluster for use in generating a wellbore resistivity map, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857